—Judgment, Supreme Court, New York County (Ronald Zwiebel, J.), rendered March 11, 1991, convicting defendant, after jury trial, of robbery in the first degree and burglary in the second degree, and sentencing him to concurrent terms of 3 to 9 years, unanimously affirmed.
Defendant, a former employee of a McDonald’s Restaurant, perpetrated a night time burglary of the restaurant with a current manager. When another manager and an employee arrived to open the restaurant at 6:00 a.m., they were grabbed by defendant and his accomplice, physically assaulted, threatened several times with death, and were left behind, handcuffed. Viewing the evidence in the light most favorable to the People, and giving due deference to the jury’s findings on credibility, defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence, and the verdict was not against the weight of that evidence (People v Bleakley, 69 NY2d 490, 495). Defendant has failed to preserve his present bolstering claim arising out of the testimony of a police officer, on redirect, which explained that there was no attempt to lift fingerprints as store employees were suspects, and we decline to review in the interest of justice.
We have examined defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Carro, Milonas, Kupferman and Ross, JJ.